DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: This matter has been transferred to a new examiner.
Response to Amendments
	Applicant’s amendments to the claims of December 14, 2020, in response to the Office Action of October 7, 2020, are acknowledged.

Response to Arguments
	The anticipatory rejections are withdrawn in view of the amendments to the claims and the cancelation of claim 22.  The § 112 rejection of claim 22 is also withdrawn in view of the cancelation of claim 22.
	With respect to the traversal of the § 103 rejections, Applicant argues that Papisov fails to teach to teach or suggest sampling a subject’s CSF for measuring a concentration and adjusted a dosage based on this sampling.  Applicant argues that Papisov is silent regarding sampling CSF and adjusting a dosage.
	The examiner notes that Papisov renders obvious optimizing a dosage by measuring concentrations of a drug in a subject’s CSF and optimizing a dosage based on that measurement.  Papisov teaches a conjugate being associated with a diagnostic label, e.g. See par. 219.  The conjugate can be measured in vivo in some instances to detect drug distribution and drug release rate over a period of time. See par. 231.  Images can be taken of the conjugate to determine Carrier deposition information is used to optimize the dose and injection schedule and to test the efficacy of a conjugate. See par. 283.  For example, an injection schedule was developed based on PET data on CPT deposition that established an effective concentration and maintained a same concentration for a prolonged period of time. See par. 285.  A follow-up dose is taught to be optimized based on signs of toxicity and weight loss, e.g. See par. 286.
	Overall, the examiner acknowledges that extracting CSF from a subject and measuring a level for purposes of optimizing a dosage is not identically taught.  However, the prior art teaches measuring a dosage in CSF for purposes of optimizing a dosage and adjusting a future dose based on toxicity, e.g.  Thus, the same analysis is taught to be able to be performed in vivo without taking a sample from a subject.  Analyzing the CSF is taught.  This distinction does not appear to be a patentable distinction as determining an amount in CSF for optimizing and adjusting a dosage is obvious in view of the cited prior art.

	With respect to the rejection under § 112, Applicant argues that exemplary derivatives are listed in the instant Specification and other cited references teaches some derivatives of the claimed compounds.  Applicant argues that these publications make clear that derivatives must share a common core.   

	The examiner believes that he has responded to all arguments made in traversal of the grounds of rejection previously set forth.

Status of the Claims
	Claims 1-14, 16-21, and 23-25 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “derivative” in claim 7 is indefinite because it is not clear what compounds that are actually qualified as such.  One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the term “derivative” of SN-38 compounds, since one of ordinary skill 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) of record.
       Papisov teaches a method of treating brain cancer sensitive to cytotoxic effects (Para [0064]; In some embodiments, the present invention provides such methods of administration as described above, wherein the disease, disorder, or condition is a tumor of the brain or metastases of other primary tumors to the brain; See instant claim 17), comprising: intraventricularly administering to a subject (Para [0172]; In certain embodiments of provided methods, the administration into the cerebrospinal fluid space is through intraventricular or lumbar port...;  Irinotecan has a polar surface area of 114.21 Angstroms); and ameliorating and/or inhibiting brain cancer in the subject using the pharmaceutical formulation (Para [0199]; In some embodiments, provided methods comprise intrathecal administration of a CPT-based macromolecule in a sufficient amount to prevent or slow the meningeal spread of tecan-sensitive cancer; Para [0200]; We have developed one soluble large molecule conjugate that releases a highly hydrophobic prodrug form of camptothecin (CPT)...).  Regarding claim 4, Papisov teaches the method of claim 1, further comprising solubilizing the at least one chemical compound in the at least one aqueous diluent (Para [0220]; In some embodiments, the invention provides a method of treating a disease or disorder in a subject, comprising preparing an aqueous formulation of at least one conjugate of the invention and parenterally injecting said formulation in the subject; Para [0096]; In certain embodiments, conjugates of the invention are water-soluble).  Regarding claim 5, Papisov teaches the method of claim 1, further comprising solubilizing the at least one chemical compound in the at least one aqueous diluent using pegylation, liposomal encapsulation, emulsion carrying system, microgrinding into nano particles, or cyclodextrins (Para [0070]; In SN-38, and/or a related derivative thereof (See Papisov claim 39; wherein one or more occurrences of M is independently selected from the group consisting of irinotecan...SN-38...).  Regarding claim 12, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises abraxane, Cabazitaxel, carfilozimb, docetaxel, doxorubicin, Etirinotecan pegol (NKTR-02), etoposide, NKTR-105, omacetaxine mepesuccinate, topotecan, paclitaxel, lapatinib, temsirolimus, or trametinib (Para [0060]; ... M is independently a modifier; Para [0097]; In certain embodiments, modifiers....include...therapeutic agents....; See Papisov claim 38; ...wherein one or more occurrences of M is independently selected from the group consisting ...Etoposide, Irinotecan, Topotecan, Doxorubicin...).  Regarding claim 16, Papisov teaches the method of claim 1, wherein the pharmaceutical formulation is administered to the subject via a treatment course which lasts at least two weeks and extends indefinitely (Para [0226]; In some embodiments, a conjugate of the invention is provided to a subject chronically. Chronic treatments include any form of repeated administration for an extended period of time, such as repeated administrations for one or more months, between a month and a year, one or more years, or longer).  Regarding claim 17, Papisov teaches method of claim 1, wherein the brain cancer comprises metastatic cancer including small cell lung cancer, gastrointestinal cancer, breast cancer, testicular cancer, pancreatic cancer or primary brain tumors, wherein primary 
       Regarding claim 22, Papisov teaches a pharmaceutical formulation comprising at least one chemical compound (Para [0097];...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of ...podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See instant Claim 7) for ameliorating and/or inhibiting brain cancer (Para [0199]; In some embodiments, provided methods comprise intrathecal administration of a CPT-based macromolecule in a 
	Regarding claim 2, Papisov teaches the method of claim 1. Papisov further teaches delivering therapeutic drugs for a prolonged period of time (several hours to days) to target tissues by a single injection (Para [0059]). 
	     However, Papisov does not specifically teach wherein the pharmaceutical formulation is administered for periods of longer than about 8 hours. But, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum amount of time needed to ensure that the chemical compound is effectively targeting and inhibiting the growth of the cancerous regions.
	        Regarding claim 3, Papisov teaches the method of claim 1. Papisov further teaches chronic treatments involving regular administrations, for example one or more times a day, one or more times a week, or one or times a month. (Para [0226]). But, Papisov does not specifically teach wherein the pharmaceutical formulation is administered not less than every four weeks at least during the initial few months of administration. However, it would be obvious to one of ordinary skill in the art to determine through routine experimentation the optimum treatment administration such that the pharmaceutical formulation is effective against a cancerous growth within a patient.

Regarding claim 18, Papisov teaches the method of claim 1, further comprising administering the pharmaceutical formulation via a long catheter (Para [0261]; A polypropylene catheter equipped with a 30G needle is inserted through the atlanto-occipital membrane until CSF appears in the tubing) that is connected to either an implantable pump (See Papisov, claim 31; ...wherein the infusion is by an implanted pump) or an externalized pump for greater than 12 inches of catheter under the skin (Para [0261]; A polypropylene catheter ...is inserted through the atlanto-occipital membrane...) and preferably longer, but does not specifically teach wherein the catheter is greater than 12 inches. However it would be obvious to one of ordinary skill in the art to determine through routine experimentation the optimum length of catheter needed in order to ensure the pharmaceutical formulation is administered at the desired destination.
           Regarding claim 19, Papisov teaches the method of claim 1. Papisov further teaches administering the pharmaceutical formulation (para [0207]; Pharmaceutical formulations can be injectable, implantable, etc.) using an implantable pump system (See Papisov, Claim 31;... wherein the infusion is by an implanted pump). However, Papisov does not specifically teach administering the pharmaceutical formulation using a kit including an implantable pump system including separately or together a ventricular catheter, an infusion catheter, a sterility packaging, patient identification card, infusion system identification card. However, it 
	Regarding claim 20, Papisov teaches the method of claim 1, further comprising administering the pharmaceutical formulation to a thecal space of the subject (Para [0172]; In certain embodiments of provided methods, the administration into the cerebrospinal fluid space is .direct intrathecal injection into cisterna magna or in the lumbar area), but does not specifically teach the administration of the formulation depending on the subject’s toxicity profile. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum route of entry to administer the formulation based on toxicological portrait of each patient to ensure maintaining a patient’s health while effectively treating their brain tumor.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Stability of irinotecan hydrochloride in aqueous solutions" to Li et al. (hereinafter "Li"), both of record.
Regarding claim 6, Papisov teaches the method of claim 1, but does not specifically teach wherein the at least one chemical compound comprises a pharmaceutically acceptable salt thereof. However, in a similar invention, Li does teach a pharmaceutical formulation having an irinotecan hydrochloride (Pg. 2, full para [4]; Solutions were prepared by diluting 10 uL of irinotecan hydrochloride injection.5% dextrose injection, and 0.9% sodium chloride injection to a final volume of 10 ml…..). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Li and use the irinotecan generally used in 
	      Regarding claim 8, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises Irinotecan (See Papisov claim 39; wherein one or more occurrences of M is independently selected from the group consisting of irinotecan...SN-38...), wherein the method further comprises administering Irinotecan at about 5 to about 200 mgs per day (Para [0226]; Generally doses of a modifier of this invention for a patient, when used for the indicated effects, will range from about 0.0001 to about 100 mg per kg of body weight per day. Preferably the daily dosage will range from 0.001 to 50 mg of modifier per kg of body weight, and even more preferably from 0.01 to 10 mg of modifier per kg of body weight...) for a period of administration of not fewer than 8 hours (Para [0059]; In certain embodiments, the present invention provides methods for delivering therapeutic drugs...for a prolonged period of time (several hours to days) to target tissues by a single injection), but does not specifically teach that the period of administering the drug is not fewer than 8 hours. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum amount of time needed to ensure that the chemical compound is effectively targeting and inhibiting the growth of the cancerous regions. Papisov further does not specifically teach wherein the at least one aqueous diluent comprises 5% Dextrose or at 0.9% Sodium Chloride. However, Li does teach wherein a pharmaceutical formulation of irinotecan is diluted with 5% dextrose and 0.9% sodium chloride (Pg. 2, full para [4]; Solutions were prepared by diluting 10 uL of irinotecan hydrochloride injection...5% dextrose injection, and 0.9% sodium chloride injection to a final volume of 10 ml_____). Li further teaches that irinotecan when diluted with 5% dextrose injection maintains the drugs stability prior to administering the drug to .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of  "Potent antitumor effect of SN-38-incorporating polymeric micelle, NK012, against malignant glioma" to Kuroda et al. (hereinafter "Kuroda"), both of record.
     	 Regarding claim 9, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises Irinotecan (Para [0060]: ...M is independently a modifier; Para [0097]; In certain embodiments, modifiers ...include...therapeutic agents...; See Papisov claim 38; ...wherein one or more occurrences of M is independently selected from the group consisting ...Etoposide, Irinotecan, Topotecan, Doxorubicin...), but does not specifically teach wherein the method further comprises administering Irinotecan such that SN-38 achieves levels above 18.0 pmol of SN-38 and possibly higher than SN-38 IC50 = 10-750 nm (low end= U251, high end = U87) CPT-11 IC50 =10 uM - 85 uM (low end = U251, high end = U87) will be sampled via an implantable CSF sampling device and via intermittent brain biopsies. However, in a similar invention, Kuroda teaches a method wherein irinotecan was administered to a subject over a 72 .

	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "A Multicenter, Phase I, Dose-Escalation Study to Assess the Safety, Tolerability, and Pharmacokinetics of Etirinotecan Pegol in Patients with Refractory Solid Tumors" to Jameson et al. (hereinafter "Jameson"), both of record.
	     Regarding claim 10, Papisov teaches the method of claim 1, but does not specifically teach wherein the at least one chemical compound comprises Etirinotecan pegol, wherein the method further comprises administering Etirinotecan pegol at about 0.5 to 200 mgs per day for a period of administration of not fewer than 60 minutes, and wherein the at least one aqueous diluent comprises 5% Dextrose or at 0.9% Sodium Chloride. However, in a similar invention, Jameson does teach administering to infusing a patient over a 90 minute period with a solution containing 58 mg/mA2 of etirinotecan pegal per day. (pg. 4, full para [2j; All patients received the study drug by i.v. infusion over 90 minutes. Three etirinotecan pegol treatment schedules were evaluated: (i) in treatment group 1,3 doses of etirinotecan pegol 58 mg/ mA2 were administered on days 1, 8, and 15...). Further, Jameson discloses reconstituting the drug with 5% dextrose (pg. 3, full para [4j; Each patient's dose was reconstituted with 5% Dextrose Injection, USP (D5W)...). Jameson further teaches that etirinotecan pegol provided a prolonged exposure to SN-38 (pg. 9, full para [2]). Jameson further teaches that the prolonged exposure to SN-38 following an etirinotecan pegol administration is greater than the exposure produced by similar topismerase I inhibiter therapies, therefore it would cause greater DNA damage to a brain tumor (pg. 9, full .

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Effect of radiation on the penetration of irinotecan in rat cerebrospinal fluid" to Khatri et al. (hereinafter "Khatri"), both of record.
	      Regarding claim 13, Papisov teaches the method of claim 1, but does not specifically teach further comprising administering to the subject a pharmaceutical manufactured form of carboxylesterase inducing further conversion of CPT-11 to SN-38 and to expand the bioavailability of SN-38 to further treat the brain cancer. However, in a similar invention, Khatri does teach that irinotecan undergoes hydrolysis by carboxylesterase to form the active metabolite SN-38, which is highly protein-bound in plasma. (Pg. 729, full para [1j; pg. 721, Introduction section, para [2j; Irinotecan (CPT-11...)...). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Khatri, such that the irinotecan contained in the formulation disclosed in Papisov will react with carboxylesterase and further produce SN-38, as disclosed in Khatri, which, due to its high protein affinity, may be less able to readily pass through the blood brain barrier and effectively locking the drug within the central nervous system and allowing it to treat the brain tumor affecting a patient.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Gastrointestinal Toxicity of Irinotecan” to Hecht (hereinafter "Hecht"), both of record.
	      Regarding claim 14, Papisov teaches the method of claim 1, but does not specifically teach further comprising administering to the subject a pharmaceutical manufactured form of atropine could be co-administered centrally to further tolerance of the medication. However, in a similar invention, Hecht does teach the use of administering atropine co-administered with pharmaceutical solutions containing the chemotherapeutic drug irinotecan to control or alleviate cholinergic syndrome or gastric distress that is typically seen in patients administered with irinotecan. (pg. 1, Abstract, A cholinergic syndrome resulting from the inhibition of acetylcholinesterase activity by irinotecan is frequently seen within the first 24 hours after irinotecan administration but is easily controlled with atropine; pg. 2, full para [4]; In both animal models and humans, symptoms are inhibited by administration of the anticholinergic drug atropine. Atropine as needed is now routinely used in patients treated with irinotecan, and the incidence of cholinergic symptoms severe enough to interfere with treatment is quite low). Therefore, it would have been obvious to one of ordinary skill in the art to combing the teachings of Papisov in view of Hecht in order to treat a patient having a brain tumor with a formulation containing irinotecan, as disclosed in Papisov, in addition to coadministering atropine, as disclosed in Hecht, in order to control the unwanted side effects of irinotecan that is frequently seen in patients.

        Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of Kuroda and in further view of Jameson, all of record.
	       Regarding claim 11, Papisov teaches the method of claim 1, but does not specifically teach wherein the at least one chemical compound comprises Etirinotecan pegol, wherein the method further comprises administering Etirinotecan pegol such that SN-38 achieves levels above 18.0 pmol of SN-38 and possibly higher than SN-38 IC50 = 10-750 nm (low end= U251, high end= U87) CPT-11 IC50 = 10 uM - 85 uM (low end= U251, high end = U87) will be sampled via an implantable CSF sampling device and via intermittent brain biopsies.
	       However, in a similar invention, Kuroda teaches a method wherein a pharmaceutical drug is administered to a subject over a 72 hour period and the amount of SN-38 converted from the drug was measured within several plasma samples; the amount of converted free SN-38 achieved levels above 18 pmol (18 pmol of SN-38 may be converted by the molecular weight of SN-38 to equal 7.06 ug/ml; pg. 2505, not including Abstract, full para [2]; Irinotecan hydrochloride(CPT-11), a prodrug of SN-38...; pg. 2508, full para [2]; In sections of the U87MG/Luc tumor treated withCPT-11, maximum drug accumulation was observed within 2 hr of CPT-11 injection; Table II;...Data were expressed as means of three mice...Free SN-38; SN-38 released from NK012 or converted from CPT-11...concentration of SN-38 converted from CPT-11 was 62 ng/ml at 2 hours, 4.74 ng/ml at 12 hours, and 1.97 ng/ml at 24 hours). Further, Kuroda teaches that the amount of converted free SN-38 within brain tumor tissue taken by several intermittent brain biopsies is also greater than 18 pmol (pg. 2508, full para [2]; Both NK012 and CPT-11 formulations accumulated in the tumor tissue but not in the normal brain tissue...; Table II; The amount of SN-38 measured within tumor tissue after an administration of Irinotecan was 31.8 ug/ml at 2 hours, 2.41 ug/ml at 12 hours, and 2.14 ug/ml at 24 hours). However, Kuroda 
	Kuroda further does not specifically teach wherein the SN-38 is derived from Etirinotecan pegol. However, in a similar invention, Jameson does disclose that Etirinotecan pegol is a topoisomerase I inhibitor that provides prolonged systemic exposure to SN-38 the active metabolite of irinotecan, which is primarily effective at the site of a tumor (pg. 2, Introduction section, full para [1]). 
	  Jameson further teaches that the prolonged exposure to SN-38 following an etirinotecan pegol administration is greater than the exposure produced by similar topismerase I inhibiter therapies, therefore it would cause greater DNA damage to a brain tumor (pg. 9, full para [4]). In addition, Jameson also teaches that etirinotecan pegol did not produce unwanted side effects, like cholinergic symptoms, in patients that are typically seen with irinotecan administrations, (pg. 10, and full para [1]). 
	         Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Kuroda and in further view of Jameson, to produce a pharmaceutical formulation containing irinotecan, as disclosed in Papisov, and where the concentration of the active metabolite of irinotecan, SN-38, is measured within the plasma and within the brain tumor tissue, as disclosed in Kuroda to determine its possible effectiveness 
         None of the claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628